 

 
 
EXHIBIT 10.13
 
_________ __, 2011
 
[NAME]
[ADDRESS]
 
Re:     Letter Agreement Regarding Change of Control Vesting
 
Dear [NAME]:
 
This letter (“Letter Agreement”) confirms our mutual agreement regarding vesting
acceleration of your equity awards with respect to Informatica Common Stock in
the event of a change in control transaction.
 
In connection with your services, you have been granted certain stock options
and/or other equity awards under Informatica Corporation's stock plans (the
“Awards”). The Awards are subject to the terms of your individual Award
agreements and the terms of our 1999 Non-Employee Director Stock Incentive Plan,
our 1999 Stock Incentive Plan and/or our 2009 Equity Incentive Plan (the
“Plans”).
 
Notwithstanding the vesting provisions of your Award agreements, upon a change
of control transaction (as such concept is defined in the relevant Plans
governing your Awards), you will receive immediate vesting as to one hundred
percent (100%) of the unvested shares of Informatica Common Stock subject to
your Awards that are outstanding as of the change in control transaction.
 
This executed Letter Agreement constitutes an amendment to the terms of your
outstanding Award agreements and will be appended to such agreements as
maintained in the Company's files. Please retain a copy for your own records.
This Letter Agreement, together with the Award agreements, to the extent not
amended hereby, represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Letter Agreement will be binding
unless in writing and signed by duly authorized representatives of the parties
hereto.
 
This Letter Agreement and the rights and obligations of the parties hereunder
will inure to the benefit of, and be binding upon, their respective successors,
assigns, and legal representatives.
 
This Letter Agreement may be signed in counterparts, each of which will be an
original, with the same effect as if the signature thereto were upon the same
Letter Agreement.
 
This Letter Agreement will be interpreted and enforced in accordance with the
laws of the State of California (with the exception of its conflict of laws
provisions).
 
 
 
 
 
 
 
 
 
 
 
 

1

--------------------------------------------------------------------------------

 

 
 
Please sign below to indicate your agreement to the terms of this Letter
Agreement.
 
Sincerely,
 
INFORMATICA CORPORATION
 
By ______________________________
 
Name: ___________________________
 
Its: ______________________________
 
 
AGREED TO AND ACCEPTED:
 
 
_________________________________
[NAME]
 

2